Citation Nr: 0205386	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-02 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Medical & 
Regional Office Center in Fort Harrison, Montana


THE ISSUE

Whether the veteran submitted a timely request for 
entitlement to waiver of overpayment of compensation 
benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 determination from the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA), Medical and Regional Office Center 
(M&ROC) in Fort Harrison, Montana.  

The Board notes that the record contains statements from the 
veteran indicating his desire to have representation.  As a 
result, in April 2002 the Board sent a notice to the veteran, 
providing him with the opportunity to appoint a 
representative.  He was advised that he had 30 days to 
respond, and that if he did not respond within this time the 
Board would proceed with his case without representation.  

Since there has been no response to the April 2002 letter in 
more than 30 days, the Board shall proceed with an 
adjudication of the claimant's appeal without representation.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In March 1998 the M&ROC was notified that the veteran had 
been incarcerated at the Federal Correctional Institution 
(FCI) in Sandstone, Minnesota since October 1997.  

3.  In June 1998 the M&ROC advised the veteran that his 
compensation payments would be reduced by half since he was 
incarcerated, and that the adjustment would result in an 
overpayment of benefits which had already been paid to him.  
He was not advised of his waiver rights

3.  The discovery of the veteran's debt was made in August 
1998.  

4.  A notice of the veteran's debt and his waiver rights was 
sent to an address in Cornelius, Oregon on September 4, 1998.  

5.  A second notice of indebtedness and waiver rights was 
sent to the veteran on July 31, 2000.  

6.  The veteran requested a waiver of his debt in August 
2000.  


CONCLUSION OF LAW

The veteran filed a timely request for waiver of recovery of 
an overpayment of VA compensation benefits.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §1.963 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1974 the M&ROC granted service connection for 
residuals of a gunshot wound to the right thigh with the 
assignment of a 10 percent rating.  

In March 1998 the M&ROC was notified that the veteran had 
been incarcerated at the Federal Correctional Institution 
(FCI) in Sandstone, Minnesota since October 1997.  

In June 1998 the M&ROC notified the veteran at his address at 
the FCI in Sandstone that his 10 percent disability payments 
would be reduced by one half.  He was advised that this 
adjustment would result in an overpayment, and it was 
proposed that his monthly benefits would be suspended 
effective March 30, 1992.  

In August 1998 the veteran was notified of the specific 
amounts that would be withheld from his benefit payments.  

In April 2000 the veteran submitted a statement asking why he 
was no longer receiving benefit payments.  He acknowledged 
receipt of the June 1998 letter notifying him of the intent 
to reduce his payments.  He asked why his benefit payments 
had stopped coming altogether at the end of 1999.  

The veteran later stated, "I under stand that I owe the VA 
money for overpayment of Benefits that were paid while I was 
incarcerated...I will pay as soon as I can."  He requested to 
be told of the current status of his debt.  He also asked 
that his VA benefits for the entire year of 2000 be sent to 
him because he needed the money.  

In June 2000 the veteran submitted another letter in which he 
again asked to be paid his VA benefits, and asserted that 
such benefits had been cut off without explanation.  He also 
asked to be advised of what action had been taken and what he 
could do to appeal the action.  

In a July 28, 2000 letter the veteran was advised that he had 
an overpayment with VA that had to be repaid before he could 
start receiving benefits again.  

In a July 31, 2000 letter the M&ROC advised the veteran of 
the amount of overpayment and that benefits had been withheld 
since December 1, 1999 because of this overpayment of 
benefits.  He was told that he was advised of his rights with 
regard to his debt by letter in September 1998.  He was again 
advised of his right to request a waiver.  

In August 2000 the veteran submitted a letter in response to 
the July 31, 2000 notice from the M&ROC.  He again asserted 
problems with sending mail to and from VA, particularly with 
respect to checks.  He specifically asked for a waiver of his 
debt.  

In September 2000 the COWC advised the veteran that his 
request for waiver had been denied.  It was noted that the 
date of discovery of the debt was made in August 1998, and 
that the veteran was notified of his waiver rights by letter 
on September 4, 1998.  It was further found that the waiver 
request had been received in August 2000.  He was advised 
that a request for waiver must be made within 180 days from 
the date of notification of indebtedness.  He was advised 
that he had failed to satisfy this requirement, and that his 
request was therefore denied.  

The veteran appealed the September 2000 determination.  In 
January 2001 a Statement of the Case (SOC) was issued in 
which it was again noted that the veteran was notified of his 
debt in September 1998, that he had not requested waiver 
until August 2000, and that his claim was therefore denied 
because his request was untimely.  

In his March 2001 substantive appeal the veteran contended 
that his request for waiver was timely filed.  He contended 
that the July 31, 2000 letter advising him of his waiver 
rights was the reason he filed his request for waiver, and 
that he responded to this notice with a request for waiver 
well within the time limit for filing such a request.  He 
contended that the first time he was advised of his waiver 
rights was in the July 31, 2000 letter.  The veteran also 
indicated that he had received a letter on September 4, 1998 
notifying him that he was overpaid and was entitled to only 
receive half of his 10 percent payments because of his 
incarceration.  

In July 2001 it was certified by the "Chief, Operations" that 
the veteran was sent a demand letter, which contained a 
notice of waiver rights, on September 4, 1998.  It was noted 
that this letter had been sent to an address in Cornelius, 
Oregon.  This certification included a copy of the CAROLS 
Master File during the period the first demand letter was 
released.  This record also indicates that the demand letter 
was sent on September 4, 1998.  Also included was a copy of a 
demand letter which provided notice of debt, notice of 
rights, and notice of a repayment plan.  


Criteria

When the VA has determined that a debt exists by reason of an 
administrative decision or by operation of law, the VA shall 
promptly demand, in writing, payment of the debt.  The VA 
shall notify the debtor of his or her rights and remedies in 
connection with the debt and the consequences of failure to 
cooperate with collection efforts.  38 C.F.R. § 1.911(b) 
(2001).  

The Department of Veterans Affairs shall notify the debtor in 
writing of the following: 

(1) The exact amount of the debt; 

(2) The specific reasons for the debt, in simple and concise 
language; 

(3) The rights and remedies described in paragraph (c) of 
this section, including a brief explanation of the concept 
of, and requirements for, waiver; 

(4) That collection may be made by offset from current or 
future Department of Veterans Affairs benefits, subject to 
§ 1.912a; and 

(5) That interest and administrative costs may be assessed, 
in accordance with § 1.919, as appropriate.  

38 C.F.R. § 1.911(d) (2001).  

Notification is sufficient when sent by ordinary mail 
directed to the debtor's last known address and not returned 
as undeliverable by postal authorities.  38 C.F.R. § 1.911(e) 
(2001).  

The debtor has the right to request waiver of collection, in 
accordance with 38 C.F.R. §§ 1.963 or 1.964, and the right to 
a hearing on the request.  Requests for waivers must be filed 
in writing.  A waiver request must be filed within the time 
limit set forth in 38 U.S.C.A. 5302(a) (West 1991).  

A request for waiver of overpayment must be made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  

The Secretary shall include in the notification to the payee 
a statement of the right of the payee to submit an 
application for a waiver under this subsection and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a) (West 1991); see also 38 C.F.R. 
§§ 1.962, 1.963.  

The 180 day period may be extended if the individual 
requesting waiver demonstrated to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the Department of Veterans Affairs or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(a)(2) (2001).  


Analysis

After a careful review of the record, the Board finds that 
the veteran submitted a timely request for waiver.  For 
reasons that will be discussed below, the Board finds that 
the veteran's August 2000 waiver request was submitted within 
180 days of when he first received actual notice of his 
indebtedness and his waiver rights.  

While the record shows that a notice of indebtedness and 
waiver rights was initially sent on September 4, 1998, more 
than 180 days prior to the August 2000 waiver request, the 
Board finds that this notice was not sent to the veteran's 
last known address at the time.  

It was certified that the September 4, 1998 notice was sent 
to an address in Oregon.  The FCI in Sandstone, Minnesota had 
notified the M&ROC that the veteran has been incarcerated at 
their facility since October 1997.  In fact, the record shows 
that the M&ROC began sending correspondences to this location 
in June 1998.  

Yet, in July 2001 the "Chief, Operations" certified that the 
first demand letter containing the notice of debt and notice 
of waiver rights was sent on September 4, 1998 to an address 
in Cornelius, Oregon, presumably a previous address of the 
veteran.  This certification clearly shows that the first 
demand letter containing the notice of the veteran's waiver 
rights was sent to the incorrect address, as the veteran was 
incarcerated in Minnesota at the time the letter was sent to 
an address in Oregon.  

The Board finds that the above evidence provides sufficient 
support to the veteran's contention that he never received 
notice of his waiver rights from the September 4, 1998 
notice, as the record clearly demonstrates that the September 
4, 1998 notice was not mailed to his last known address at 
that time.  See 38 C.F.R. § 1.911(e); McCullough, supra.  

The Board notes that the veteran was notified on multiple 
occasions of the overpayment and of the reduction of his 
benefits due to his incarceration prior and subsequent to 
September 4, 1998.  Copies of these notices are on file.  
However, none of these notices provided the veteran with 
notice of his waiver rights and remedies or of the 
requirements for requesting a waiver, as is required.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.911(d).  

Therefore, these notices are considered insufficient and may 
not be used in determining whether the veteran submitted a 
timely waiver request.  See id.  

In this regard, the veteran wrote in his substantive appeal 
that he received a notice on September 4, 1998.  The Board 
finds that this reference does not establish that he received 
the September 4, 1998 letter.  In fact, it seems unlikely 
that he would receive a letter on the same day the letter 
itself was composed and sent out.  Furthermore, the contents 
of this letter, as described by the veteran, were similar to 
letters that had been sent out prior to September 1998 which 
did not provide notice of waiver rights.  

In sum, the record clearly shows that the veteran did not 
receive the September 4, 1998 notice of waiver rights because 
this notice was sent to the wrong address.  See 38 C.F.R. 
§ 1.911(e).  Thus, the 180-day period must be determined from 
the date of the veteran's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(a)(2) (2001).  As noted 
above, such notice must have also contained notice of waiver 
rights.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.911(d).  

Aside from the September 4, 1998 letter, the only other 
letter on record which contains any notice of the veteran's 
waiver rights is dated July 31, 2000.  As a result, since it 
has been determined that the veteran did not receive the 
September 4, 1998 notice, the Board finds that the veteran 
received actual notice of his indebtedness and of his waiver 
rights in the July 31, 2000 notice.  See 38 C.F.R. 
§§ 1.911(d), 1.963(a)(2).  

As noted above, the veteran requested a waiver in August 2000 
in response to the July 31, 2000 letter, well within the 180-
day time limit for filing a request for waiver.  38 U.S.C.A. 
§ 5302(a).  

Therefore, as the evidence establishes that original 
September 1998 notice of waiver rights was sent to the wrong 
address, and that the veteran's August 2000 waiver request 
was submitted within 180 days of the only other notice (July 
31, 2000) on file that specifically advised him of his waiver 
rights, the Board concludes that the veteran submitted a 
timely request for waiver of overpayment of compensation 
benefits.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.911(d), (e), 
1.963(a)(2).  

In reaching this decision, the Board has considered the 
impact of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 
9, 2000, during the pendency of this appeal.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and supercedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  


The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, a finding that the 
veteran's request for waiver was timely filed.  Therefore, 
any possible deficiencies in the duty to assist will not 
prejudice the veteran in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  


ORDER

The appeal regarding the timeliness of the veteran's request 
for waiver of overpayment of compensation benefits is 
allowed.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board has determined that the veteran's request for a 
waiver of recovery of the overpayment of compensation 
benefits was timely submitted, the question of waiver of 
recovery of the indebtedness should be reviewed by the M&ROC 
on its merits.  38 C.F.R. § 1.965.  




In addition, the M&ROC should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The Committee should review the claim 
for waiver of recovery of an overpayment 
of compensation benefits.  All applicable 
elements of 38 C.F.R. § 1.965 (2001) 
should be considered.  

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the M&ROC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the M&ROC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the M&ROC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal, 
including 38 C.F.R. § 1.965.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

